Citation Nr: 0303979	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to November 
1948 and from December 1948 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for residuals of a cold injury to the lower extremities.  A 
notice of disagreement was received in October 1999, a 
statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  Pursuant to 
his request, the veteran was afforded a videoconference Board 
hearing in January 2002.

In March 2002, the Board undertook additional development of 
the record pursuant to pursuant to the authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  When the development was completed, 
the Board provided notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  The Board has not 
received any response from the veteran, but has received a 
written brief from his representative.  



FINDINGS OF FACT

1.  The veteran's active military service included service in 
Korea during cold weather.

2.  Residuals of a cold injury manifested by cold 
sensitization and mild tingling and numbness of the lower 
extremities may not be disassociated from the veteran's 
active military service.  


CONCLUSION OF LAW

Residuals of a cold injury manifested by cold sensitization 
and mild tingling and numbness of the lower extremities were 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As noted above, the Board 
has already undertaken additional development of this action 
to clarify the medical evidence of record.  Furthermore, in 
light of the Board's favorable decision in this action, there 
is no resulting prejudice to the veteran as a result of any 
arguable failure to comply with all of the notice and 
assistance provision of VCAA. 

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence of record demonstrates that the 
veteran had 20 years of active military service, including 
service in Korea from December 1951 to March 1953.  Service 
medical records reflect diagnoses of dermatitis of the legs 
in October 1960 and a vascular lesion on the left lower 
extremity in 1965.  The veteran's service medical records are 
silent for any complaints or treatment related to frostbite.  

In an April 1995 rating action, the RO granted entitlement to 
service connection for neurodermatitis and lichen simplex 
chronicus of the left leg.  

VA treatment records dated in May 1996 demonstrate complaints 
of a rash on the right leg from an "old frostbite" injury 
in Korea.  An assessment of status post frostbite of the legs 
with foot pain and poor wound healing.  A September 1996 VA 
clinical record reflects an observation of no pedal edema and 
an assessment of status post frostbite to the lower 
extremities.  A February 1998 VA clinical record notes 
complaints of leg pain and an assessment of leg pain status 
post frostbite-degenerative joint disease.  

Upon VA cold injury examination conducted in April 2001, the 
examiner noted that the claims folder was extensively 
reviewed as well as VA medical center records.  The veteran 
reported suffering frostbite while serving in Korea.  He 
recalled feeling numbness and tingling sensations in the 
lower part of his legs.  He stated that he did not seek 
medical treatment for this condition.  He reported 
experiencing increased sensitivity in his lower extremities, 
especially in cold weather, as well as some edema.  The 
veteran also reported occasional paresthesia and numbness of 
the legs below the knee but denied chronic pain.  Chronic 
pain and stiffness over both knees was also reported by the 
veteran.  Physical examination revealed no ulceration or 
frostbite scars.  There was no muscle atrophy or muscle 
wasting of the lower extremities.  The veteran did not have 
any hair growth on his lower extremities.  The veteran had 
good peripheral pulses on both lower extremities and there 
were no signs of edema or shiny or atrophic skin due to 
vascular insufficiency.  Diagnoses of cold injury 
examination-done, chronic neurodermatitis of the lower 
extremities-found, and osteoarthritis of both knees-found, 
were noted.  

At his January 2002 Board hearing, the veteran testified that 
during his service in Korea he was exposed to cold weather 
for a week on one occasion and for a period of several days 
on other occasions.  He testified to going through water and 
being cold and wet.  He also reported experiencing a rash 
that broke out into sores.  The veteran reported currently 
experiencing pain and numbness in his lower extremities.  

In a May 2002 addendum to the April 2001 VA examination 
report, the examiner stated that he found the veteran to have 
residuals of cold injury suffered in Korea manifested by cold 
sensitization in both feet during the winter, some occasional 
tingling and numbness sensation in the lower extremities.  
The examiner stated that the rest of the physical examination 
was benign for cold injury.  There was no sign onychomycosis 
or fungal infection of the feet, the skin was warm, and there 
were no obvious signs of cold injury in the lower 
extremities.  The examiner further opined that it was less 
likely than not that the veteran's mild osteoarthritis of the 
knees was secondary to his cold injury.  He stated that his 
opinion was based on the very benign physical examination 
which did not correlate with any signs that could have caused 
osteoarthritis of the knees because of the cold injury.  

Following a thorough review of the evidence of record and 
with all reasonable doubt resolved in favor of the veteran, 
the Board concludes that service connection is warranted for 
residuals of a cold injury manifested by cold sensitization 
and mild tingling and numbness in the lower extremities.  The 
veteran's claim is supported by the aforementioned May 2002 
VA examination report addendum finding cold sensitization and 
mild tingling and numbness in the lower extremities as well 
as the VA treatment records dated in 1996 and 1998 noting 
lower extremity pain due to residuals of frostbite.  The 
record is silent for any medical evidence to the contrary.  
Competent evidence of record demonstrates that the cold 
sensitization and mild tingling and numbness in the lower 
extremities are the result of a cold injury suffered by the 
veteran during military service.  The Board notes that no 
other symptoms have been associated with the veteran's cold 
injury in service.  Thus, service connection is granted for 
residuals of a cold injury manifested by cold sensitization 
and mild tingling and numbness in the lower extremities only.  




ORDER

Service connection for residuals of cold injury manifested by 
cold sensitization and mild tingling and numbness in the 
lower extremities is warranted.  To this extent, the appeal 
is granted.   



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

